DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1 June 2021 has been entered.

Response to Amendment
In the Applicant’s reply of 1 June 2021, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings and specification and the rejections under 35 U.S.C. 112 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0064899 (“Aardenburg”), cited in an IDS, in view of German Patent Application Publication No. DE 10 2012 204 165 (“Saier”).
Regarding claim 1, Aardenburg discloses a cup or a cartridge (a capsule 1; see paragraph 46 and Figure 1) that is deep-drawn from a plastic film or a plastic cutout (see MPEP 2113(I); see also paragraph 46) to form a deep-drawing contour (see paragraph 46 and Figure 1; deep-drawing inherently creates a deep-drawing contour in the resulting product), the cup or the cartridge having a bottom (a base 4; see paragraph 46 and Figure 1) and a circumferential wall (a side wall 3; see Id.),
wherein the deep-drawing contour ensures a predetermined material distribution (see MPEP 2113(I); furthermore, every deep-drawing process inherently provides the resulting products with a predetermined material distribution; see also paragraphs 11 and 14 of Aardenburg);

wherein the transition between the bottom and the wall has a greater material thickness than the bottom (the outer wall portion 12 has a greater thickness than a base 11; see paragraphs 48 and 60 and Figure 15).
Aardenburg does not disclose wherein the transition between the bottom and the wall has a greater material thickness than the wall.
Saier is directed to a plastic cap. Saier discloses that, to reduce manufacturing costs and recycling effort, it is advantageous if the amount of plastic material used in production is as small as possible. However, the wall thickness cannot be reduced arbitrarily since the cap also has to meet minimum mechanical requirements, for example with regard to rigidity. See paragraph 2 of the provided translation. To balance these goals, Saier discloses a cap where the thickness is greater at the transition between two walls than in the remainder of the walls. See paragraphs 5-12 and Figures 2, 4A, and 4F.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reduced the thickness of the side wall 3 of Aardenburg, as taught by Saier, to reduce manufacturing costs and recycling effort, while ensuring that the outer wall portion 12 of Aardenburg had a sufficient thickness to provide the necessary rigidity or stiffness, as desired by Aardenburg (see paragraphs 7 and 48). This would result in the thickness of the outer wall portion 12 being greater than that of the side wall 3 (as well as that of the base 11).
e.g., an upper portion, could be reduced to decrease manufacturing costs and recycling effort while minimizing any negative impact to stiffness in the area of the outer wall portion 12. This flows naturally from Saier’s teaching that walls can have reduced thicknesses as compared to wall transitions (see paragraphs 5-12 and Figures 2, 4A, and 4F) and Aardenburg’s teaching that wall portion 12 should have an increased thickness to provide a desired stiffness (see paragraph 48 and Figure 15). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). One of ordinary skill in the art could have adjusted the thicknesses of the outer wall portion 12 and side wall 3 to achieve an appropriate balance of material reduction (and therefore cost reduction) and stiffness, as taught by Saier.
Alternatively, in view of Aardenburg’s teaching of an increased wall thickness for the outer wall portion 12 to provide a stiffening zone (see paragraph 48), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further increased the thickness of the outer wall portion 12 while maintaining the thickness of the side wall 3, such that the outer wall portion 12 achieves a greater thickness than the side wall 3, in situations where it was considered desirable to provide additional stiffening.

claim 4, Aardenburg does not explicitly disclose what the values of “a” and “b” are in the embodiment of Figures 1 and 15. Accordingly, modified Aardenburg does not explicitly disclose the claimed ratio. However, paragraph 11 of Aardenburg states that the thickness of the inner wall portion can be between 0.20 and 0.36 mm, the thickness of the base of channel can be between 0.1 and 0.2 mm, and the thickness of the side wall can be the same as that of the inner wall portion. In other words, Aardenburg discloses a bottom/transition ratio range of 0.28 (0.1 mm/0.36 mm) to 1.0 (0.2 mm/0.2 mm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also MPEP 2144.05(I).

Regarding claim 5, modified Aardenburg discloses wherein the reinforcement comprises a ring provided at the transition between the bottom and the wall (the outer wall portion 12 has a ring shape; see Figures 1 and 2 of Aardenburg).

Regarding claim 6, modified Aardenburg discloses wherein the transition between the bottom and the wall is rounded-off (the corner at the bottom of the outer wall portion 12 is rounded; also, the portion of the side wall 3 immediately above the outer wall portion 12 is rounded; see Figures 1, 2, and 15 of Aardenburg).

Regarding claim 10, modified Aardenburg discloses wherein the wall thickness varies over the height of the wall. Specifically, as discussed above in the rejection of 

Regarding claim 11, modified Aardenburg discloses wherein the cup or the cartridge has a circumferential, flat edge at an opening of the cup or of the cartridge (see Figures 1-3 of Aardenburg, particularly the structure to which a lid 5 is coupled).

Regarding claim 12, modified Aardenburg discloses wherein reinforcement elements are provided in a region of a transition between the wall and the edge (see the structure protruding outward from the side wall 3 just below the flat edge in Figure 1 of Aardenburg).

Regarding claim 13, modified Aardenburg discloses wherein the cup has a rim (see Figures 1-3 and 19 and paragraph 64 of Aardenburg).

Regarding claim 14, modified Aardenburg discloses wherein the bottom of the cup has a constant material thickness at least in a region that is to be pierced (see i.e., the base 11, is provided with a certain thickness to facilitate piercing).

Regarding claim 15, modified Aardenburg discloses wherein the bottom of the cup or of the cartridge has a bottom reinforcement (a central base section 14; see Figure 1 and paragraph 49 of Aardenburg) that is disposed in the center of the bottom (see Figures 1 and 3 of Aardenburg).

Regarding claim 16, modified Aardenburg discloses wherein the bottom reinforcement comprises an elevation (the central base section 14 of Aardenburg) that is directed in a direction toward the opening of the cup or of the cartridge (see Figures 1 and 3 of Aardenburg).

Regarding claim 17, modified Aardenburg discloses wherein the elevation is -6-in a shape of a truncated cone (see Figures 3 and 15 of Aardenburg).

Regarding claim 18, modified Aardenburg discloses wherein the bottom provided around the bottom reinforcement on an outside of the bottom is flat (see the base 11 in Figures 1, 3, and 15 of Aardenburg).

Regarding claim 20, modified Aardenburg discloses wherein the cup bottom can be pierced as a whole or in a region around the bottom reinforcement (the base 11 is meant to be pierced; see paragraphs 6, 7, 48, and 50 and Figure 4 of Aardenburg).
claim 21, modified Aardenburg discloses wherein the cup bottom has a thickness of max. 500 µm (see paragraph 11 of Aardenburg, which states that the base of the channel, i.e., the base 11, has a thickness between 0.1 and 0.2 mm, preferably 0.15 mm) in the region around the bottom reinforcement (the base of the channel, i.e., the base 11, surrounds the central base section 14).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Aardenburg in view of Saier, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0008694 (“Andreae”), cited in an IDS.
Regarding claim 22, modified Aardenburg discloses wherein the cup is produced from PP (see paragraphs 11 and 46 of Aardenburg). However, modified Aardenburg does not disclose that the cup has barrier layers.
Andreae discloses a capsule including at least one barrier layer that is preferably substantially impermeable to oxygen to preserve the contents of the capsule (usually coffee). See paragraph 4.
Aardenburg is also directed to a capsule for coffee. See paragraphs 1 and 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the capsule of Aardenburg with a barrier layer to help preserve the coffee contained therein, as taught by Andreae.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Aardenburg in view of Saier and Andreae, as applied to claim 22 above, as evidenced by Table of Polymer Properties. Handbook of Polymers (2nd Edition). Retrieved from https://app.knovel.com/hotlink/itble/rcid:kpHPE00012/id:kt00XRG5D7/handbook-polymers-2nd/table-polymer-properties (“the Handbook”).
Regarding claim 23, modified Aardenburg does not explicitly disclose wherein the cup material has a density of less than 1 g/cm3 in the case of all the PP variants (note that polypropylene was used in the rejection of claim 22). However, polypropylene does have a density of less than 1 g/cm3. See the provided portion of the Handbook. Accordingly, it should be recognized that the material of the capsule 1 of modified Aardenburg inherently has the claimed density. See also MPEP 2112.01(I).

Response to Arguments
The Applicant's arguments filed 1 June 2021 have been fully considered, but they are not persuasive.
The Examiner agrees that Aardenburg discloses a desire to facilitate piercing and to provide an adjacent stiffening zone, particularly via thicker wall portions 9 and 12 and a thinner base 11. See Figure 15 and paragraphs 48 and 60. However, the Examiner disagrees that Aardenburg expresses any specific desire to provide a thick side wall 3. Such a teaching is not found in the paragraphs cited by the Applicant. Furthermore, as discussed above in the rejection of claim 1, one of ordinary skill in the art would have recognized that it was likely that at least an upper portion of the side wall 3 could have a reduced thickness without decreasing stiffness below an acceptable level.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/John J DeRusso/Examiner, Art Unit 1744                        

/MARC C HOWELL/Primary Examiner, Art Unit 1774